EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figures 16, 17A and 17B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a drive control device comprising, inter alia, a second detector configured to detect relative positions or relative speed of the vibration body and the contact body, wherein a control mode in which the vibration wave drive device is decelerated on a basis of a detection result obtained by the first and/or the second detector is included.
Claims 2-10 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 11 is allowable because the prior arts of record do not disclose a drive apparatus comprising, nor would it be obvious to modify and combine the prior arts of record to teach a drive apparatus comprising, inter alia, a second detector configured to detect relative positions or relative speed of the vibration body and the contact body, wherein a control mode in which the vibration wave drive device is decelerated on a basis of a detection result obtained by the first and/or the second detector is included.
Claims 12-18 depend directly or indirectly on claim 11 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 19 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach drive control method comprising, inter alia, a second detecting step of detecting relative positions or relative speed of the vibration body and the contact body; and a step of decelerating the vibration wave drive device on a basis of a detection result obtained at the first and/or the second detecting step.
Claims 20-25 depend on claim 19 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Kobayashi (U.S. Pre-Grant Publication No. 20190005781) discloses a haptic presentation apparatus includes an actuator mechanism, a transmission mechanism, a detection unit, and a recognition unit.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





27 May 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837